251 F.2d 390
INTERCHEMICAL CORPORATION, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13732.
United States Court of Appeals District of Columbia Circuit.
Argued December 18, 1957.
Decided January 16, 1958.

Mr. Ralph M. Watson, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Mr. John H. Pickering, Washington, D. C., was on the brief, for appellant.
Mr. Joseph Schimmel, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before PRETTYMAN, WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
This appeal is from the dismissal of appellant's suit to obtain a patent relating to the "pigment-decoration of textiles." The primary question was whether the use of an unmasticated rubbery copolymer was inherent in the applicant's specification. If it was not, then a proffered amendment to describe the rubbery copolymer as unmasticated would be barred as introducing new matter into the claims. The question is obviously one that the trier of the facts must determine from the testimony of experts. This is what the court did here and we cannot say its determination is clearly erroneous. Since we also find appellant's other contentions without merit, the judgment below is


2
Affirmed.